Citation Nr: 0302775	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher evaluation for service-connected low 
back condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to February 
1986 and from April 1986 to July 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted entitlement to service 
connection for low back syndrome, evaluated as 10 percent 
disabling from August 1, 1998 under Diagnostic Code 5295.  

In a statement dated in January 2001, the veteran requested a 
hearing before a member of the Board at the RO and in 
Washington, D.C.  The Board wrote to the veteran in February 
2001 and asked that he clarify which type of hearing he 
wanted with the Board.  He was notified that if he did not 
respond within 30 days of the date of the letter, it would be 
assumed that he did not wish to attend a hearing.  The 
veteran did not respond.  

In April 2001, the Board remanded the case back to the RO in 
order to comply with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000.  It has now 
been returned to the Board.    


FINDING OF FACT

Chronic lumbosacral strain is manifested by complaints of 
pain, without muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion; motion of the spine 
is limited to a moderate degree by pain and flare-ups.




CONCLUSION OF LAW

The veteran's low back condition is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

l.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  As directed by 
the Board's April 2001 Remand, the RO sent the veteran a 
letter in June 2001 detailing the provisions of the VCAA and 
listing what information and evidence the veteran needed to 
submit to the RO in order to substantiate his claim, 
including information pertaining to treatment by all private 
and military care providers, the names of any VA medical 
facilities at which the veteran received treatment and the 
dates of such treatment.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim.  In addition, the 
veteran's representative sent a letter in December 2002 
stating that they believed the additional development in the 
case had been completed.  The supplemental statement of the 
case (SSOC), issued in September 2002, informed him that, 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

ll.  Back Condition

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a low back condition.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  After reviewing the evidence, 
the Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

By rating decision in January 1999, the RO determined that 
service connection was warranted for low back syndrome, and 
assigned a 10 percent rating with an effective date of August 
1, 1998 (the day after the veteran's separation from his 
service).  Accordingly, the issue is whether a rating in 
excess of 10 percent is warranted for the period from August 
1, 1998 to the present.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes (DC's) are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 10 percent initial 
evaluation under DC 5295, for lumbosacral strain.  Under DC 
5295, a 20 percent rating is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is in 
order when the condition is severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

However, the veteran's disability may be rated under other 
diagnostic criteria, if the particular facts of the case so 
warrant.  Diagnostic Code 5292 provides for a 20 percent 
rating for moderate limitation of motion of the lumbosacral 
spine and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

The veteran's service medical records (SMR's) indicate that 
he was treated for recurrent back pain beginning in August 
1980.  The veteran was examined at the Biloxi VA Medical 
Center on November 17, 1998 where he presented a history of a 
lifting injury back in the early 1980's. 
 
The veteran underwent a joints examination on December 2, 
1998 wherein he related to the examiner that he has had 
recurrent low back pain since the time of the above mentioned 
lifting injury.  The veteran also stated that he suffers from 
morning pain and stiffness and that activities such as 
bending, lifting or twisting or turning type movements will 
sometimes cause increased back pain.  It was noted that, for 
the most part, the veteran is able to sit, stand and walk 
without particular problems.  No radiation of pain in the 
lower extremities was noted.  No bowel or bladder 
incontinence was noted.  Upon examination of the back, the 
examiner stated that the veteran was able to stand erect and 
that no spasm or tenderness was noted.  The report stated 
that on range of motion testing he had 95 degrees of flexion 
and 35 degrees of extension.  There was some discomfort in 
the lower back on bending with slight pain on extremes of 
left lateral bending.  He had 40 degrees of right and left 
lateral rotation with slight pain on extremes of right 
lateral rotation.  The examiner's impression was low back 
syndrome- recurrent, history of lifting injury.  

There is an X-ray report from Singing River Radiology Group 
dated December 1998 listing the results of a lumbar spine 
exam as revealing mild rotary scoliosis, concavity to the 
right was present.  Normal alignment was otherwise 
maintained, as were the disc spaces.  

The record contains outpatient treatment reports from Lanier 
Natural Therapies for the period January 1998 to February 
1999, where he underwent therapy for his back.  Those records 
showed a history of a motor vehicle accident in March of 
1998, and muscle spasms were noted on one occasion.    

In October 1999, the veteran underwent another VA medical 
examination at the Biloxi VA Medical Center.  The examiner 
indicated that the veteran's history was essentially 
unchanged from the December 1998 examination.  The examiner 
noted that the veteran moved about the room without 
difficulty and that he was able to stand erect.  No spasm was 
noted, but he had marked tenderness to palpation in the right 
lower lumbar region.  The examiner's report states that on 
range of motion testing he had 60 degrees of extension.  
(This appears to be a typographical error intending to 
describe the veteran's degree of flexion.)  Right and left 
lateral bending was 20 degrees.  He did have pain on extremes 
of motion.  On neurological evaluation of lower extremities, 
the veteran had 5/5 strength on muscle testing.  He was able 
to heel and toe walk and able to squat and arise again.  The 
veteran's reflexes and sensation were intact in the lower 
extremities.  The examiner noted that pain could further 
limit functional ability during flare-ups or with increased 
use as described, but stated that it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as they could not be determined with any 
degree of medical certainty.  

Another X-ray report from Singing River Radiology Group from 
October 1999 is in the record and states that AP and lateral 
views were obtained.  The report notes that there was a 
transitional lumbar segment, with six lumbar type vertebral 
bodies.  The heights of the vertebral bodies and 
intervertebral disc spaces are maintained.  Alignment was 
preserved.  The pedicles and transverse processes appeared 
intact.  Spina bifida occulta was noted at the S1 level.            

The veteran appeared before a hearing officer at the Jackson 
RO in February 2000.  At the hearing, the veteran described 
experiencing tenderness and sharp pain in his back which has 
both prevented him from falling asleep at night and woke him 
up at night.  He further testified that he takes Motrin and 
sometimes Flexeril for the pain.  In addition, he complained 
of problems standing or sitting in one position for any 
period of time.  The veteran also complained of muscle 
spasms, for which he testified that he took pills and that he 
wore a back brace.  Finally, he indicated that his back 
condition interferes with his job duties.  

The veteran submitted to another VA medical examination in 
December 2001 at the Biloxi VA Medical Center.  The examiner 
reviewed the veteran's C-file and a copy of the Board's 
remand prior to the examination.  The physician noted that at 
the time of the evaluation, there had been basically no 
change--the veteran continued to have recurrent episodes of 
lower back pain and his back remained tender.  He was still 
bothered by activities such as bending, lifting, or carrying.  
There was no radiation of pain into the lower extremities and 
was still employed at the same job.  

Upon examination, the physician noted that the veteran moved 
about the room without difficulty and was able to stand 
erect.  No spasm was noted, but there was marked tenderness 
to even very light palpation over the right paravertebral 
region of the lower back.  There was mild tenderness on the 
left, but it was much less sensitive than the right.  On 
neurological evaluation of the lower extremities, the veteran 
had 5/5 strength on muscle testing.  He was able to heel and 
toe walk and able to squat and arise again with complaints of 
back pain.  His reflexes and sensation were intact in the 
lower extremities.  Sitting and straight leg raising exam was 
negative for back or radicular pain with raising or either 
leg.  

On range of motion testing, he had 65 degrees of flexion, 20 
degrees of extension, and he had 30 degrees of right and left 
lateral bending.  The physician remarked that normal range of 
motion of the lumbar spine is 95 degrees of flexion, 35 
degrees of extension, and 40 degrees for lateral bending.  

The examiner reiterated that there was pain on motion, but 
that no weakened movement, excess fatigability or 
incoordination on movement was noted.  He further stated that 
pain could further limit functional ability during flare-ups 
with attempts at increased use.  However, as in the previous 
evaluation, the examiner stated that it was not feasible to 
attempt to express any of that in terms of additional 
limitation of motion because they could not be determined 
with any degree of medical certainty.  There was no 
noticeable muscle spasm on extreme forward bending.  There 
was loss of lateral spine motion, but it was bilateral.  X-
rays showed a normal lumbar spine except for incomplete spina 
bifida of L5.

The examiner ordered a MRI scan of the lumbar spine, which 
was performed in January 2002.  The report stated that normal 
lumbar alignment was noted and that the vertebral body 
heights and disc space heights appeared normal.  The 
vertebral body bone marrow signal was normal and there was no 
stenosis of the central canal.  In addition, there was no 
significant posterior bulging of any of the lumbar discs.  
The veteran was noted to have a spina bifida occulta at the 
L5 level.  The conus medullaris was in normal position and no 
intradural lesions were evident.  The impression was of a 
normal exam.             

As noted previously, the veteran is currently rated at 10 
percent under Diagnostic Code 5295.  In reviewing the 
criteria for a higher rating, it must be pointed out that 
muscle spasm was only noticed on one occasion with all other 
examinations showing that the veteran did not manifest muscle 
spasm..  Moreover, lateral bending was not significantly 
restricted in either direction.  Given the foregoing, it is 
clear that the veteran does not meet the criteria for a 
rating in excess of 10 percent under Code 5295.  

It is shown, however, that the veteran does have limitation 
of motion of the lumbar spine which appears to be about 60 
degrees of flexion and some limitation of extension.  Given 
the limitation of motion, together with objective findings of 
functional limitations including pain and flare-ups of pain, 
it is concluded that, while he clearly does not have severe 
limitation of motion, the limitation of motion present does 
approximate that which is required for a 20 percent 
evaluation.  38 C.F.R. § 4.40; see also DeLuca v. Brown , 8 
Vet. App. 202, 204-206 (1995); VAOPGCPREC 36-97.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's statements made at the February 2000 RO hearing 
that his back condition interferes with his job duties.  
However, the record is devoid of objective evidence which 
shows that the veteran has lost work time due to his low back 
syndrome, or that this disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran is entitled to a 
rating of 20 percent .  Under such circumstances, the benefit 
of the doubt rule is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991 & West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A rating of 20 percent is 
therefore granted from August 1, 1998, subject to regulatory 
provisions concerning payment of monetary benefits.      


ORDER

Entitlement to a rating of 20 percent for low back syndrome 
is granted.  



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

